Citation Nr: 0110432	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for residuals of a 
fracture of the right femur with shortening of the right leg.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1968.  

The veteran's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  

The Board notes that the veteran also appealed the RO's 
October 1997 decision denying a non-service connected 
pension, but a subsequent RO decision granted entitlement to 
a permanent and total rating for pension purposes.  Hence, 
the only issues in appellate status are service connection 
for residuals of a fracture of the right femur with 
shortening of the right leg, a right knee disability, and a 
left knee disability.


REMAND

The evidence of record reveals that the veteran underwent an 
induction examination in September 1966, and a history of a 
right femur fracture with occasional right knee swelling was 
noted at that time.  X-rays performed in June 1967 revealed 
evidence of a comminuted fracture of the mid-portion of the 
right femur which had healed with moderate deformity and 
shortening of three or four centimeters.  The veteran began 
active service at the end of June 1967, and made his first 
complaints of knee pain in early July 1967.  An orthopedic 
examination of the veteran's right leg in August 1967 showed 
good range of motion of the knee with stable medial and 
lateral ligaments, a negative McMurray's test, a minor degree 
of patellar crepitus, and no quadriceps atrophy.  The veteran 
was absent without leave from November 1967 through February 
1968.  In February 1968, a recommendation was made for an 
administrative discharge as the veteran was precluded from 
crawling, stooping, running, jumping, marching, and standing 
for prolonged periods of time.  The veteran was discharged in 
March 1968, under honorable conditions.

The veteran filed an application for VA compensation benefits 
in May 1997, claiming that his bilateral knee and leg 
disorders were aggravated during service.  He indicated on 
his application that he had received treatment for "body 
swelling" at a VA medical center from 1987 to May 1997.  The 
veteran underwent VA examination in September 1998.  History 
obtained at that time included right knee arthroscopic 
surgery in 1981.  Following the clinical examination in 
September 1998, the diagnoses that were recorded included 
symptomatic knees with findings compatible with mild 
degenerative joint disease versus chondromalacia, left more 
than right; and status post fracture of the right femur with 
intermittent residual symptomatology.  The examination 
report, however, does not include an opinion as to whether 
the veteran's disabilities began during or were aggravated by 
service. 

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

The veteran has indicated that there are additional VA 
medical records which may be relevant to his appeal.  VA 
medical records are constructively in possession of VA 
adjudicators and should be obtained as they may be relevant 
to the veteran's claim.  Bell v. Derwinski, 2 Vet. App . 611 
(1992).  It is also apparent that the veteran underwent right 
knee arthroscopic surgery in 1981.  Records pertaining to 
this procedure, as well as any other relevant treatment 
records that may be available, should also be secured.  VCAA; 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

It is also the Board's judgment that, in view of the absence 
of a medical opinion addressing the question of whether the 
veteran's residuals of a fracture of the right femur with 
shortening of the right leg was aggravated during active 
service from June 1967 to March 1968, and whether his right 
and left knee disabilities were incurred in or aggravated by 
such service, a more comprehensive VA examination that 
includes opinions addressing the veteran's contentions is 
warranted.  VCAA; Green v. Derwinski, 1 Vet. App. 121 (1991).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
treatment for his right leg and bilateral 
knee disabilities  since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
copies of the related medical records.  
This includes, but is not limited to, 
treatment records from the Oklahoma City 
VA Medical Center. 

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide  copies of such records or any 
alternative documents.

3.  The veteran should be afforded VA 
examination by the appropriate 
specialist to determine whether his  
residuals of a fracture of the right 
femur with shortening of the right leg 
were aggravated during service, and the 
nature and etiology of his right and 
left knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies must be performed.  
With respect to each disability for 
which a diagnosis is rendered, the 
examiner should provide an opinion as to 
(a) whether it is at least as likely as 
not that the veteran's residuals of a 
fracture of the right femur with leg 
length shortening were aggravated 
(worsening of the underlying disorder) 
during service; and (b) whether it is at 
least as likely as not that his right 
and left knee disabilities began during 
or are causally linked to any incident 
of service or, if it is determined that 
the veteran's right and/or left knee 
disability clearly and unmistakably 
preexisted service, whether any such 
preexisting disability was aggravated 
during service.  The rationale for all 
opinions expressed should be provided.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


